NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-3275-14T4
                                                                     A-3286-14T4

JAMES S. COHEN, as Trustee of
the Robert B. Cohen Living Trust,

           Plaintiff-Appellant,

v.

SAMANTHA O. PERELMAN,

           Defendant-Respondent.


IN THE MATTER OF THE ESTATE
OF ROBERT B. COHEN,

           Deceased.


JAMES S. COHEN, as Trustee of
the Robert B. Cohen Living Trust,

           Plaintiff-Respondent,

v.

SAMANTHA O. PERELMAN,

           Defendant-Appellant.
IN THE MATTER OF THE ESTATE
OF ROBERT B. COHEN,

      Deceased.


            Argued October 18, 2017 – Decided November 19, 2018

            Before Judges Alvarez, Nugent, and Geiger.

            On appeal from Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket Nos.
            C-000094-12 and P-000211-12.

            Benjamin Clarke argued the cause for appellant in A-
            3275-14 and respondent in A-3286-14 (DeCotiis,
            FitzPatrick, Cole & Giblin, LLP, attorneys; Benjamin
            Clarke and Erik M. Corlett, on the briefs).

            Edward A. Friedman (Friedman Kaplan Seiler &
            Adelman LLP) of the New York bar, admitted pro hac
            vice, argued the cause for respondent in A-3275-14 and
            appellant in A-3286-14 (Friedman Kaplan Seiler &
            Adelman LLP, Greenbaum Rowe Smith & Davis LLP,
            Edward A. Friedman and Jeffrey C. Fourmaux
            (Friedman Kaplan Seiler & Adelman LLP) of the New
            York bar, admitted pro hac vice, and Brown & Connery,
            LLP, attorneys; Robert J. Lack, Alan S. Naar, Edward
            A. Friedman, and Jeffrey C. Fourmaux, on the briefs).

PER CURIAM

      Robert Cohen (Cohen), a man of great wealth, suffered for years from a

rare and progressive form of Parkinson's disease, and died at age eighty-six on




                                                                        A-3275-14T4
                                      2
February 1, 2012.     His son James Cohen 1 thereafter filed a complaint in

Chancery seeking, among other things, a declaratory judgment that Cohen's July

17, 2009 will, as subsequently modified, was valid and enforceable. About two

months later, Cohen's granddaughter, Samantha O. Perelman, filed a verified

complaint alleging that all of Cohen's wills and testamentary trusts after her

mother Claudia's death in 2007 were the product of undue influence and were

therefore invalid. She later amended her complaint, alleging that the earlier

2007 will and trust also resulted from James's undue influence, and that an

earlier 2004 will, trust, and codicil were the documents that should be probated.

After extensive pretrial motion practice, the consolidated actions were tried over

seven months, during which fifty experts and fact witnesses testified. Judge

Estela M. De La Cruz rendered a comprehensive and cogent 119-page written

decision on June 24, 2014, upon which we principally rely in issuing our

affirmance.

      At the close of Samantha's case-in-chief, the trial judge ruled that

Samantha was entitled to a presumption of undue influence. In accord with well-

established precedent, the ruling shifted the burden of proof to James to refute

the presumption with clear and convincing evidence.          The court reserved

1
  We refer to Cohen's wife, children and grandchildren by their first names to
avoid confusion.
                                                                           A-3275-14T4
                                        3
decision on Samantha's further allegation that James's undue influence had

caused Cohen to allow two substantial life insurance policies, naming Claudia

as beneficiary, to lapse.

        The judge's decision, which we more fully describe as necessary in the

relevant portion of this opinion, dismissed Samantha's claims in their entirety.

The judge granted declaratory judgment that Cohen's last will and testament

consisted of the July 2009 will, the March 2010 Fifteenth Amendment, and the

December 2010 First Amendment. Because she found James had not exerted

undue influence, all other wills and trust documents were therefore null and

void.

        The court also assigned the discovery master the further task of reviewing

Samantha's demand for $23.5 million in legal fees and denied James's demand

for frivolous litigation sanctions. After consideration of the master's report on

fees, rendered months after exhaustive submissions by the several firms

representing Samantha and James, the court allowed $10,578,101 in fees and

costs. See R. 4:42-9(a)(3). We affirm the judge's decision regarding dismissals,

the declaratory judgment, as well as the request for legal fees.

        The parties previously engaged in protracted litigation related to Cohen's

holdings in this and other jurisdictions. In New Jersey alone, this includes: In


                                                                           A-3275-14T4
                                         4
re Cohen, No. A-5852-08 (App. Div. July 5), certif. denied, 208 N.J. 371 (2011);

Estate of Cohen v. Booth Computers, 421 N.J. Super. 134 (App. Div.), certif.

denied, 208 N.J. 370 (2011); Estate of Cohen v. Cohen, Nos. A-0713-10,

A-0864-10, and A-0941-10 (App. Div. Oct. 3, 2013), certif. denied, 217 N.J.

287 (2014); and Estate of Cohen v. Estate of Cohen, No. A-3779-13 (App. Div.

Mar. 7), certif. denied, 226 N.J. 212 (2016).

      Additionally, the parties have litigated Cohen's estate in federal court, and

in Florida and New York: Estate of Cohen v. Cohen, Civil No. 09-2281 (JJL)

(D.N.J. Mar. 16, 2010); In re Petition of Perelman, File No. 2318/2007

(Surrogate Ct., Cty. of N.Y. June 4, 2010); and In re Estate of Cohen, File No.

50-2012-CP000819-XXXXMB (Probate Div., Palm Beach Cty., FL Feb. 21,

2012).

      Cohen's two sons, James and Michael, always worked in the family

business enterprises. Claudia and her father enjoyed an excellent relationship

up to her death on June 15, 2007. Until she became too ill to do so, she assisted

in her parents' care. Additionally, Claudia had a career independent of the

family businesses, in which she never worked.           Claudia married Ronald

Perelman, also a man of great wealth, and their only child is Samantha, born

June 1990.    Although Claudia and Perelman divorced, she named him the


                                                                            A-3275-14T4
                                        5
executor of her estate. Michael predeceased Claudia on June 30, 1997, leaving

a son, Michael Spencer Cohen, born July 1994, who became a part of James's

household when his mother also died.

      The parties have engaged in bitter and protracted years of litigation,

beginning after Claudia's death but before Cohen's. In 2008, Perelman, acting

on behalf of Claudia's estate, later joined by Samantha when she reached the age

of majority, alleged Cohen had breached an oral promise to divide his estate

equally among his three children.      The complaint also alleged Cohen was

incompetent and required the appointment of a guardian ad litem, and that James

exerted undue influence on his father, based on Cohen's substantial inter vivos

transfers to him. The 2009 decision by Judge Ellen Koblitz laid the groundwork

for this opinion.

      Because Perelman and Samantha averred that Cohen was not competent,

Judge Koblitz bifurcated the trial. She first addressed the issue of Cohen's

mental capacity and the necessity for a guardian, and on June 1, 2009, she

concluded that although his illness slowed Cohen's thought processes and he had

difficulty communicating, he was functionally competent. On June 15, 2009,

the judge found that Perelman and Samantha had failed to prove that pre-




                                                                         A-3275-14T4
                                        6
September 1, 1978, Cohen had made an enforceable promise to Claudia to divide

his estate equally among his children.

      On June 26, 2009, Judge Koblitz found that Cohen was not legally

incapacitated. She noted: "for [Cohen] to be the subject of this many medical

examinations of such extensive length was in my view tremendously

burdensome to him." On two occasions she observed Cohen's trial testimony

first-hand, and she also watched his videotaped deposition testimony. She

observed:

            He is 84 years old. He has a very limited quality of life.
            He seems to have rather an amazing personality and
            strength of will which was described by various
            witnesses as "courageous," in that he does seem to find
            enjoyment in his life, as restricted as it is. He enjoys
            his plane, flying to Florida, smoking his cigar, hearing
            about horse racing, watching politics on television. He
            seems to enjoy hearing about this case.

The judge further observed that Cohen did "not view any danger or risk c oming

from his one living child."

      Having found Cohen competent, in an August 19, 2009 written opinion,

Judge Koblitz dismissed the remaining counts of the amended complaint. Estate

of Cohen v. Cohen, No. BER-C-134-08 (Ch. Div. Aug. 19, 2009) (slip op. at

11), aff'd in part & remanded in part, Estate of Cohen, Nos. A-0713-10,

A-0864-10, and A-0941-10. This included the claim of undue influence:

                                                                         A-3275-14T4
                                         7
               The facts presented here do not persuade this Court to
               make new law in this state by allowing an attack on the
               choice of a living donor, with capacity, to transfer his
               assets prior to death. Robert is not incapacitated, and
               as long as Robert has capacity he may both alter his will
               and transfer his assets.

               [Id. at 8.]

We affirmed the decision, except as to counsel fees. Estate of Cohen, Nos.

A-0713-10, A-0864-10, and A-0941-10 (slip op. at 3-4). The Supreme Court

denied certification.

      On February 8, 2012, shortly after Cohen's death, James submitted to the

Surrogate his father's July 17, 2009 will and the two related testamentary

instruments.2 On February 21, 2012, the Surrogate accepted the July 2009 will

for probate.

      Turning back to this dispute, with the 2009 litigation as backdrop, b y the

time Cohen passed away, the business was almost entirely outside of his estate.

As James explained:

                     This was his plan. His plan had been more
               successful than he ever could have dreamed. He used
               his professionals to implement those plans. And—and
2
   References to Cohen's "will" include both his last will and testament and a
companion living trust, including amendments and restatements of the trust
agreement. As the trial court explained in its opinion dated June 24, 2014, "each
time a new Will was executed, a restated Trust Agreement was simultaneously
executed."

                                                                           A-3275-14T4
                                          8
            his goal of keeping this business going and having me,
            his son who worked with him for 30 years, be his
            successor was—was—was successful. This is what he
            wanted, and that's why it was fair to him.

      According to James, his father had excellent relationships with Claudia

and Samantha, but in October 2008 his father was saddened after Samantha

prepared an affidavit saying her grandfather was "not of sound mind, or

something to that effect." In May 2009, Cohen was angered when Samantha

and her father filed a civil complaint against James, alleging he had defrauded

federal and state tax authorities in violation of the New Jersey Racketeer

Influenced and Corrupt Organizations (RICO) Act, N.J.S.A. 2C:41-1 to -6.2.

      The trial judge in this case observed that "somewhere between 70-80% of

the time spent on this trial was consumed by testimony and related evidence

concerning the contested inter vivos transfers, while significantly less time was

spent, in comparison, on the contested Wills and other testamentary

instruments."   The proceedings were an "intense challenge considering the

unyielding advocacy fed by unlimited funds." She concluded:

            Robert Cohen's intentions were clear that he wanted to
            pass the Cohen family business, Hudson Media, Inc.,
            on to his son, James Cohen, and the 2009 Final Will
            (and Trust) fulfills that objective;

            Changes to the 2009 Final Will to remove Samantha
            Perelman from the residuary and reduce her bequest in

                                                                          A-3275-14T4
                                        9
the Palm Beach residence to a lifetime twenty-one day-
per-year use license, were consistent with specific
recommendations made to Robert Cohen by his
attorneys during an April 2, 2009 meeting and there is
no evidence that James Cohen was privy to or that he
suggested these changes;

Robert Cohen made these changes at his own discretion
and by his own free will in response to prior bitter
litigation with his granddaughter and ex son-in-law;

Although Robert Cohen suffered from severe physical
disabilities due to a form of Parkinson's disease, his
cognitive abilities were largely intact, and he could still
speak and communicate, albeit with difficulties, up
until and beyond the date when the 2009 Final Will was
executed on July 17, 2009;

Robert Cohen was legally competent and had the
required testamentary capacity to make changes to his
2009 Final Will as ruled by Judge Koblitz just weeks
before the 2009 Final Will was executed, and [h]is
competency was further supported by the evidence
presented at this trial concerning the time period
leading up to the Final Will's execution;

The relationship between James Cohen and Robert
Cohen was harmonious and remarkably free from any
conflicts, disagreements or arguments;

Robert Cohen's personality, despite his Parkinson's
disease, remained as it was, strong-willed and
determined, resisting even medical advice in doing
what he wanted for pleasure despite his ailments; and

James Cohen had a tremendous amount of deference to
his father and there is no evidence whatsoever that
James attempted to "coerce" or "dominate" his father

                                                              A-3275-14T4
                           10
            and, most likely, could not have done so even if he had
            wanted.

      The court found that, with the execution of the July 2009 will, the earlier

contested wills and testamentary instruments were rendered null and void.

Consequently, the court found it was "unnecessary to probe back beyond the

valid 2009 Last Will and Testament."

      The trial judge also dismissed Samantha's claims of undue influence over

the contested inter vivos transfers and related transactions executed between

2001 and 2008. She found that Samantha was

            not a beneficiary to the residuary estate under the 2009
            Final Will. As noted, any judgment to restore any or
            all of the inter vivos transfers of business assets, or their
            monetary equivalent, to the estate of Robert Cohen, as
            [Samantha] argues should be done, would become part
            of the residuary estate, because there are no specific
            bequests in the 2009 Final Will that would govern how
            these restored funds would be bequeathed.
            Accordingly, with the 2009 Last Will validated and
            with [Samantha] having no claim on the residuary
            estate, [Samantha], therefore, has no standing to assert
            a claim on the inter vivos transfers she contests.

Thus, the trial court denied as moot Samantha's claim that James must return to

his father's estate an estimated $384.4 million in cash allocated to him from the

Advent International (Advent) acquisition of the Cohen family's airport retail

business in March 2008, and dismissed other transactions totaling millions.


                                                                            A-3275-14T4
                                        11
      The court found that Cohen had purchased two insurance policies in 2003

with the goal of supplementing his daughter's income when her alimony

payments ended in 2008. After Claudia's death, Cohen did not want to be

responsible for the premiums on the policies, claiming they "were for Claudia,

not Samantha." The court relied on trial testimony that after the accrued cash

value was gone, despite the fact James favored continuing the policies, Cohen

refused to do so after his daughter's death. This evidence was consistent with

Cohen's intent to provide for his surviving children.      The judge dismissed

Samantha's claim that James unduly influenced his father to allow the two

insurance policies to lapse.

      The court further dismissed Samantha's claim that in December 2007

James unduly influenced his father to change a $5 million insurance policy from

a trust for Claudia and Samantha, to include James's four children instead. The

change in beneficiaries occurred around the same time as changes in a November

2007 will, which Cohen made in response to a dinner meeting with Samantha.

Given the generous bequests he made to Samantha in the November 2007 will,

the court found nothing particularly suspicious about the alteration.

      On appeal, Samantha raises the following points:

            I.  [COHEN'S] ATTORNEY WAS CONFLICTED,
            THUS REQUIRING JAMES TO REBUT THE

                                                                        A-3275-14T4
                                      12
PRESUMPTION OF UNDUE INFLUENCE OVER
[COHEN'S] WILLS BY CLEAR AND CONVINCING
EVIDENCE.

II.  JAMES    FAILED TO  REBUT  THE
PRESUMPTION OF UNDUE INFLUENCE OVER
THE JULY 2009 WILL.

    A.    The Trial Court Erred in Considering the
    July 2009 Will in Isolation from the Successive
    Changes to [Cohen's] Wills That Began When
    James Became Involved.

    B.    James Failed to Rebut the Presumption of
    Undue Influence Created by the Provisions of the
    July 2009 Will, Including Those Carried Over
    from Prior Wills James Was Involved In, and by
    James's Prior Acts.

          1.   The Provision Purporting to Nullify
          Any Court Judgment Against James.

          2.    James and Kochman's Thwarting of
          [Cohen's] Intent for Samantha's Share of
          the Palm Beach Residence.

          3.   Shifting Monetary and Other Non-
          Business Bequests from Samantha to
          James.

          4.    Reduction      and   Removal      of
          Samantha's Interest in [Cohen's] Residuary
          Estate.

          5.   Eliminating Loan Forgiveness for
          Claudia but Not James.




                                                       A-3275-14T4
                       13
    C.   The Court's Reasons for Concluding James
    Rebutted the Presumption of Undue Influence
    Were Based on Legal Errors and Not Supported
    by Substantial Evidence.

          1. An Intent to Bequeath Business
          Assets to James Does Not Explain Why
          [Cohen] Would Change His Will to Take
          Non-Business Assets from Samantha and
          Give Them to James.

          2. Conflicted Counsel's Involvement in
          Stripping Samantha's Residuary Bequest
          from the 2009 Will Did not Cleanse, But
          Rather Tainted, That Change.

          3. Alleged Bitterness Over Litigation
          Does Not Explain Changes That Preceded
          Any Litigation.

          4.    [Cohen's] Communicative Abilities
          and Capacity Did Not Negate Undue
          Influence, Because Capacity and Undue
          Influence Are Distinct Legal Concepts.

          5. The Trial Court's Findings about
          [Cohen's] and James's Personalities and
          Their Relationship Were Not Supported
          by Substantial Evidence.

III. THE TRIAL COURT ERRED IN                ITS
ANALYSIS OF THE NOVEMBER 2007 WILL.

IV. THE    TRIAL    COURT'S    FINDINGS
CONCERNING SAMANTHA'S INTER VIVOS
CLAIMS RESTED ON LEGAL ERRORS.




                                                    A-3275-14T4
                      14
                 A.    Samantha Has Standing to Challenge the
                 Inter Vivos Transactions.

                 B.     The Trial Court Erroneously Held It Was
                 Irrelevant Whether the Inter Vivos Transactions
                 Were Unfair.

                 C.   The Trial Court Legally Erred in Rejecting
                 Samantha's Tax Expert.

     By way of separate appeal, James challenges the counsel fee award of

$9,539,626 and costs of $1,038,475—a total of $10,578,101:

           POINT I
           THE TRIAL COURT ERRED IN FAILING TO
           CONSIDER AND FOLLOW THIS COURT'S RILEY
           DECISION, AND IN ORDERING [COHEN'S]
           ESTATE TO PAY $10.6 MILLION TO, OR FOR THE
           BENEFIT OF, RONALD O. PERELMAN, A NON-
           PARTY TO THE LITIGATION WITH NO INTEREST
           IN [COHEN'S] ESTATE.

           POINT II
           THE TRIAL COURT ERRED IN REFUSING TO
           ALLOW DEFENDANTS TO BE HEARD ON
           WHETHER AN AWARD SHOULD BE MADE.

           POINT III
           THE TRIAL COURT ERRED IN FAILING TO
           IMPOSE ANY PENALTY FOR THE GROSS
           EXCESSIVENESS OF PLAINTIFF'S $23.5 MILLION
           APPLICATION.

           POINT IV
           THE TRIAL COURT ERRED IN AWARDING FEES
           FOR THE 70%-80% OF THE CASE THAT IT


                                                                   A-3275-14T4
                                    15
            ACKNOWLEDGED TO BE NON-PROBATE IN
            NATURE AND SUBSTANCE.

            POINT V
            THE TRIAL COURT FAILED TO IMPOSE
            ADEQUATE DISCOUNTS FOR LACK OF
            SUCCESS, OVERSTAFFING, UNPRODUCTIVE
            WORK, IMPROPER BILLING AND LACK OF
            BENEFIT TO THE ESTATE.

            POINT VI
            THE ESTATE OF ROBERT COHEN SHOULD NOT
            HAVE TO PAY ANY FEES FOR WORK
            PERFORMED BY THE FRIEDMAN FIRM, WHICH
            GAINED AND RETAINED ITS PRO HAC
            ADMISSION      BY    CONCEALING     A
            DISQUALIFYING CONFLICT OF INTEREST.

      We first address Samantha's points on appeal.

                                       I.

      Samantha contends that the court did not find by clear and convincing

evidence that James countered the presumption of undue influence. She anchors

the claim on the alleged conflicts of interest of Cohen's advisors over years of

transfers, among other factors. To the contrary, we conclude the judge did find

James had met his burden of proof by clear and convincing evidence, and the

record did provide ample support for her conclusion.

      It is presumed that a testator was competent and of sound mind when he

or she executed a will. Haynes v. First Nat'l State Bank of N.J., 87 N.J. 163,


                                                                         A-3275-14T4
                                      16
175-76 (1981).      A will, however, may be overturned if tainted by undue

influence. Id. at 176.

        "[U]ndue influence is a mental, moral, or physical exertion of a kind and

quality that destroys the free will of the testator by preventing that person from

following the dictates of his or her own mind as it relates to the disposition of

assets, generally by means of a will or inter vivos transfer . . . ." In re Estate of

Folcher, 224 N.J. 496, 512 (2016) (alteration in original) (quoting In re Estate

of Stockdale, 196 N.J. 275, 302-03 (2008)). It represents conduct that causes a

testator to accept another person's domination or influence, rather than follow

his or her own wishes. Stockdale, 196 N.J. at 303.

        The party contesting the will has the burden of establishing undue

influence. Folcher, 224 N.J. at 512. If the will benefits someone who stood in

a confidential relationship to the testator and if there are additional suspicious

circumstances, a different presumption arises—that the proponent of the will

exerted undue influence. Ibid. The burden of proof shifts to the proponent of

that will to overcome the presumption. Ibid. When the burden shifts, the will

proponent can overcome the presumption by a preponderance of the evidence.

Ibid.




                                                                             A-3275-14T4
                                        17
      There are circumstances, however, "where the presumption of undue

influence is so heavily weighted with policy that the courts have demanded a

sterner measure of proof . . . ." Haynes, 87 N.J. at 178 (quoting In re Estate of

Weeks, 29 N.J. Super. 533, 539 (App. Div. 1954)). Generally, courts require

the higher burden of proof when the attorney who drafted the will has a conflict

of interest. Pascale v. Pascale, 113 N.J. 20, 35-38 (1988). Where an attorney

has a professional conflict of interest, and the testator, beneficiary, as well as

the attorney have confidential relationships, the proponent of the will must rebut

the presumption of undue influence by clear and convincing evidence.

Stockdale, 196 N.J. at 303; Haynes, 87 N.J. at 183.    Even where a testator did

not have independent counsel, and a confidential relationship existed, the real

issue is whether the testator understood the consequences of his actions.

Pascale, 113 N.J. at 37-39. In this case, the trial judge applied the higher

standard of proof given the testator's unique circumstances. The judge held the

testator absolutely understood his actions—his business and estate plans, and

his intent to engage in tax planning while benefitting the child with whom he

had worked for over thirty years.

      The trial court found James had rebutted the presumption by both a

preponderance of the evidence and by clear and convincing evidence. A trial


                                                                           A-3275-14T4
                                       18
judge may make alternative findings. See State ex rel. Y.C., 436 N.J. Super. 29,

40-41 (App. Div. 2014) (remanding with directions that the administrative law

judge make alternative findings as to whether the Juvenile Justice Commission

proved its case by clear and convincing evidence and, if not, by a preponderance

of the evidence). Here, the trial judge considered both standards. The proofs

supported her factual findings and legal conclusions.

                                        II.

      In her second point, Samantha contends the court erred by finding James

did not exert undue influence upon his father regarding the July 2009 will. She

argues the court improperly considered the July 2009 will in isolation from

Cohen's earlier wills, failed to address his new and carryover provisions from

prior wills that were to James's benefit and to her detriment, and made factual

findings unsupported by evidence or law. We do not agree.

      In its written decision, the court reiterated the reasons it decided to shift

the burden of proof to James: that Samantha had presented sufficient evidence

of a confidential relationship and evidence of suspicious circumstances. The

timing of the changes to Cohen's testamentary instruments, given the

progression of his disease and the changes to those documents, created a

presumption of undue influence.


                                                                           A-3275-14T4
                                       19
      The court then considered whether James met his burden to rebut the

presumption as to the July 2009 will. It found that Cohen intended to pass the

family business to James, remove Samantha from the residuary estate, and

reduce her bequest in the Palm Beach residence based on recommendations by

his attorneys at an April 2009 meeting outside James's presence. Additionally,

Cohen made these changes in response to the prior bitter litigation pursued by

Samantha and her father. At the time of the July 2009 will's execution, Cohen

had the ability to communicate, had the required testamentary capacity, had a

relationship with James that was "remarkably free from any conflicts," and had

retained his strong personality. James had "a tremendous amount of deference

to his father" and he likely could not have coerced or dominated his father, even

if he had wanted to do so. The witnesses universally described Cohen as

someone who knew what he wanted.           Even Perelman described Cohen as

someone who would not react well to threats. The evidence showed that Cohen

controlled James, not the reverse.

      Additionally, the court found James credible, "although maybe a bit

defensive at times." It observed that he was "mild-tempered, [c]ourteous and,

at all times, a gentleman." He was not "pompous in words" and "did not appear

to exaggerate." "In short, he appeared to be a good complement to his father's


                                                                          A-3275-14T4
                                      20
more autocratic and confident personality." The only evidence out of character

was a March 2007 email in which James suggested holding a meeting away from

the offices, because his "ailing father might 'show up' out of the blue and change

the complexion of the meeting." This one communication did not "even dent"

the overwhelming evidence from all witnesses for both parties that the father-

son relationship was sound and respectful. The email implicitly recognized

Cohen's strong character and the control he exercised at meetings he attended.

      Based on its findings, the court concluded that James had rebutted the

undue influence presumption. Hence the July 2009 will was Cohen's true and

valid last will and testament. The March and December 2010 amendments

lacked new language or changes that would have affected the bequests to

Samantha.

      Not all influence is undue. In re Will of Livingston, 5 N.J. 65, 73 (1950).

Mere suggestions, persuasions, or the possession of influence and the

opportunity to exert it, are not sufficient to find undue influence. In re Will of

Liebl, 260 N.J. Super. 519, 528 (App. Div. 1992) (quoting Livingston, 5 N.J. at

73). A court also will not set aside a will solely because it is unequal or unjust.

Id. at 529. "[A] testator is not required to divide his or her estate evenly among

his or her children and may even exclude a child or family member completely."


                                                                            A-3275-14T4
                                       21
Ibid. Each case requires an analysis of the particular facts and circumstances

surrounding the execution of the will and the conduct of the parties who

participated. Livingston, 5 N.J. at 73.

      To establish a presumption of undue influence, the opponent of the will

must prove the existence of a confidential relationship coupled with suspicious

circumstances.    Stockdale, 196 N.J. at 303.      A confidential relationship is

present if the testator either "'by reason of . . . weakness or dependence,' reposes

trust in the particular beneficiary, or if the parties occupied a 'relation[ship] in

which reliance [was] naturally inspired or in fact existed.'" Ibid. (quoting In re

Estate of Hopper, 9 N.J. 280, 282 (1952)).         "Among the most natural of

confidential relationships is that of parent and child." Pascale, 113 N.J. at 34.

To determine whether a confidential relationship exists, the test is "whether the

relations between the parties are of such a character of trust and confidence as

to render it reasonably certain that the one party occupied a dominant position

over the other and that consequently they did not deal on terms and conditions

of equality." Estate of Ostlund v. Ostlund, 391 N.J. Super. 390, 402 (App. Div.

1952).

      The contestant of a will also must establish suspicious circumstances,

however "slight." Stockdale, 196 N.J. at 303; Pascale, 113 N.J. at 30; Haynes,


                                                                             A-3275-14T4
                                          22
87 N.J. at 176. Suspicious circumstances may arise from a "drastic change in

the testamentary dispositions" of the testator. Haynes, 87 N.J. at 177. "When

there is a confidential relationship coupled with suspicious circumstances,

undue influence is presumed and the burden of proof shifts to the will proponent

to overcome the presumption." Stockdale, 196 N.J. at 303.

      Samantha contends the court erred by failing to consider whether James's

exertion of undue influence over the 2007 and 2008 wills tainted the July 2009

will. She argues that incremental changes in Cohen's wills began in February

2007, that most were made prior to the July 2009 will, and that the changes,

along with inter vivos transactions during the same period, redu ced her

inheritance from "over $400 million to zero."

      The court rejected Samantha's argument about the validity of the prior

testamentary instruments. It found no merit in claims of undue influence over

the earlier contested wills, including the February 2007 will, the November 2007

will, and the October 2008 will. With the execution of the July 2009 will, and

with its ruling that James had rebutted the presumption of undue influence, all

prior testamentary instruments were rendered null and void. Thus, Samantha

could not assert a claim attacking a prior will.




                                                                         A-3275-14T4
                                       23
      A challenger can prove undue influence by direct evidence or infer its

presence from facts and circumstances. In re Estate of Raynolds, 132 N.J. Eq.

141, 151 (Prerog. Ct. 1942), aff'd, 133 N.J. Eq. 346 (E. & A. 1943). It is not

necessary to prove that undue influence was exercised at the exact time of

execution of the will. Id. at 151-52. However, "whenever exerted, whether

months or years before, [the undue influence] must still be operative upon the

testator's mind in the very act of executing the instrument and be an effective

cause of the disposition made therein." Id. at 152 (quoting In re Everett's Will,

166 A. 827, 830 (Ut. 1933)). Raynolds held that even if the court inferred undue

influence over the years by the plaintiff's stepmother, there was no evidence that

at the time of the will's execution she controlled the decedent's mind or will. Id.

at 153-54. Despite its ultimate conclusion that the 2009 will rendered prior wills

null and void, the court discussed Cohen's prior wills and said it "examined very

closely the actual contents of the Wills, the related Trusts and the attendant

circumstances, particularly the 2004 Will and Trust that plaintiff seeks to revive,

as well as all the Will[s] through the last one executed in 2009 which [Samantha]

contests."

      A trial court's factual findings are accorded deference if they are supported

by substantial credible evidence. Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of


                                                                            A-3275-14T4
                                       24
Am., 65 N.J. 474, 484 (1974); Liebl, 260 N.J. Super. at 524. Such findings are

entitled to great weight because the trial court had the opportunity to see and

hear the witnesses and form opinions about the credibility of their testimony.

Livingston, 5 N.J. at 78. We review de novo questions of law and the legal

consequences that flow from the established facts. Manalapan Realty, LP v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      The record supports the trial judge's findings and conclusions of law. For

example, in his September 2008 affidavit, Cohen said he did not need anyone to

do his thinking or make his estate-planning decisions, explaining he could read

with complete understanding. He added that the claim of undue influence with

respect to his businesses, the transfers of his business assets during his lifetime,

and his estate plan were "false and untrue." At his November 2008 deposition,

Cohen said "[James] didn't know about my will."

      In a December 2010 affidavit, Cohen stated that James never unduly

influenced him or exercised control over his testamentary plan. Cohen said he

had asked his attorney, on his own initiative, to remove Samantha from any

possible ownership of his Palm Beach home and "to make sure that, upon my

death, James has ownership and control of all of my business interests and our

Palm Beach home." Cohen added:


                                                                             A-3275-14T4
                                        25
            I have not lost my mind or my free will. If Ronald
            Perelman or Samantha claim, after I have died, that any
            aspect of my estate plan was the product of undue
            influence or fraud by my son James, I want the court
            and the world to know that the claim is false, and I
            knowingly and unequivocally re-affirm and ratify all
            transfers and transactions that have come, or may come,
            under legal challenge. All changes to my testamentary
            documents, both before and after the death of my
            beloved daughter Claudia, reflect my own testamentary
            intent, and I ask that my intent be given full force and
            effect after my death.

      As the trial judge found, there is no evidence supporting Samantha's claim

that James was "intimately involved in procuring" the changes to Cohen's 2007

and 2008 wills. 3 No evidence supports the allegation that Cohen was unduly

influenced at the time of the July 2009 will's execution. Cohen expressly stated

on the first page of his July 2009 Last Will and Testament that he was "revoking

all prior Wills and Codicils made by me." After finding that the July 2009 will

was not the product of undue influence and that it was Cohen's true and valid




3
  Samantha relies on an unpublished opinion, In re Estate of Olsen, No. A-5542-
11 (App. Div. Apr. 30, 2014), to argue that the court erred by failing to consider
evidence of undue influence in the years preceding the execution of the July
2009 will. That case, however, is factually distinguishable. In Olsen, the court
found that the plaintiff failed to rebut the presumption of undue influence over
the last will and, therefore, reviewed the earlier wills to determine which one to
admit for probate. Olsen, slip op. at 20-21. In any event, Olsen is not
precedential. R. 1:36-3.
                                                                           A-3275-14T4
                                       26
last will, the court had no reason to determine whether his revoked wills were

tainted by undue influence.

        Samantha also argues on appeal that the court failed to address a new

provision in the July 2009 will and four carry-over provisions from earlier wills,

and that James failed to rebut the presumption of undue influence created by

these provisions. The new provision was designed "to reverse the effect of any

court judgment requiring . . . James to pay damages to [Cohen's] estate for undue

influence[;]" thus, Samantha claims, this provision "could only harm Robert's

estate and was the clearest possible evidence of undue influence." The new

provision, Section 3:5E(1), which appeared in Cohen's Fourteenth Amendment

and Restatement of Trust Agreement, dated July 17, 2009, provided in relevant

part:

                     My Trustee shall distribute to JAMES:
             . . . (b) the proceeds of sale from all business entities
             included in the definition of Robert Cohen Enterprises
             herein, which at any time were a part of my estate and
             which proceeds were brought back into my estate as a
             result of any litigation brought against me or my estate
             by either RONALD O. PERELMAN, the ESTATE OF
             CLAUDIA L. COHEN or my granddaughter,
             SAMANTHA PERELMAN, if he is then surviving, or
             if not, to his then surviving descendants, per stirpes
             ....




                                                                           A-3275-14T4
                                       27
      Cohen's estate attorney, Ronald Kochman, testified that he suggested the

provision at the April 2009 meeting with Cohen and another attorney, Robert

Gold. He explained that if proceeds from a sale of business interests were

returned to Cohen's estate because of a court judgment, this provision would

bequeath the funds to James.

      Kochman denied inserting this provision in the event the court found

undue influence by James. To the contrary, he understood that the court had

rejected the claims of undue influence as premature in the promise case. Instead,

Kochman maintained throughout his testimony that Cohen's goal was to leave

the business to James and there was never any deviation from that intent.

      Contrary to Samantha's assertion, the new provision was not evidence of

undue influence or harmful to Cohen's estate.       It was consistent with his

longtime desire for James to inherit the business assets, and advanced that

purpose.

      Samantha also argues that the Booth buyout initiated by James, with

Kochman's assistance, thwarted Cohen's intention to let Samantha keep her

mother's interest in the Palm Beach residence.       She relies on Kochman's

testimony that it was impossible for her to own a 50% interest, unless James

withdrew his demand for the buyout. Because James did not withdraw it,


                                                                          A-3275-14T4
                                      28
Samantha argues, the evidence confirmed James's undue influence over his

father.

      We previously addressed the issue of the buyout in Booth Computers,

concluding, among other things, that the buyout agreement was enforceable, and

the disparity between book and market values did not render the agreement

unconscionable.    421 N.J. Super. at 139. The agreement was consistent with

Cohen's intent for the beneficiaries to be family members. Id. at 160. We

explained: "The possibility or even probability that a surviving child would be

the ultimate beneficiary of the assets of the partnership was apparent on the face

of the agreement." Ibid.

      Furthermore, as Cohen explained in his 2010 affidavit, he intended to ask

his attorney to remove Samantha from any possible ownership in his Palm Beach

home. And as the trial court found, Cohen made the changes to his July 2009

will "at his own discretion and by his own free will in response to prior bitter

litigation with his granddaughter and ex son-in-law." Accordingly, the trial

judge correctly found that neither James nor Kochman thwarted Cohen's intent

to honor Samantha's request to inherit her mother's ownership interest in the

Palm Beach residence.




                                                                           A-3275-14T4
                                       29
      Samantha also challenges Cohen's decision in his November 2007 will to

divide his residuary estate among his six grandchildren.         She argues that

"[g]iving James's children two-thirds" of his residuary estate would "only

increase the advantage of James's children" over her and that "[n]o witness gave

any plausible explanation why [Cohen] would want to do that."

      This argument ignores the record. Kochman testified that he advised

Cohen that James's children would incur an additional "generation-skipping tax"

because they had a living parent in their line of descent, but Cohen did not care.

James similarly testified that he asked his father to eliminate his children as

residual beneficiaries to avoid the tax.      However, Cohen wanted all of his

grandchildren to be treated substantially the same and did not want Samantha to

get "a great deal more than any of the other grandchildren."

                                       III.

      Samantha also challenges the court's finding that Cohen intended to pass

the Cohen family business to James, claiming it does not explain why Cohen

changed his wills over time to leave his son the non-business assets as well.

Prior to the February 2007 will, Samantha—if her mother predeceased Cohen—

was to inherit cash bequests, Cohen's interest in the Palm Beach residence, two

business entities, and the entire residuary estate.      James was to receive


                                                                           A-3275-14T4
                                       30
ownership of the Hudson business, including its wholesale and retail operations.

Samantha argues that after James became involved in his father's estate

planning, Cohen changed his wills over time to leave James the assets initially

intended for her mother.

      The trial court found that "Robert Cohen's intentions were clear that he

wanted to pass the Cohen family business, Hudson Media Inc., on to his son,

James Cohen, and the 2009 Final Will (and Trust) fulfills that objective."

Samantha does not dispute that her grandfather intended for James to inherit the

family business. Instead, she argues that the presumption of undue influence

arose from changes in the 2007 and 2008 wills that transferred bequests of

certain non-business assets to James. Contrary to Samantha's assertion, the

record provides ample evidence that these changes do not impact the trial court's

finding of no undue influence.

      The evidence establishes that Cohen changed his testamentary instruments

following Claudia's death. Cohen had taken steps to provide financially for

Claudia in anticipation of the end of her alimony payments, but Cohen told

Kochman that Samantha's father was a billionaire and she did not need his

money. Even Samantha acknowledged at trial that Cohen intended to leave the

non-business assets to her mother and that she did not consider it unreasonable


                                                                          A-3275-14T4
                                      31
for Cohen, after her mother's death, to factor into his testamentary plans "her

status as the daughter of one of the wealthiest people in the world." Kochman

testified at trial that it was not surprising that Cohen wanted to change his will

within weeks of Claudia's death, explaining: "When a child dies, those kinds of

things happen."

      After Claudia's death, Cohen wanted to change his will to give essentially

equal bequests to his six grandchildren. When Jay Marshall advised Cohen at a

meeting "very close" to Claudia's death in 2007 that any bequests to her would

go to Samantha, Cohen expressed surprise that Samantha would receive a "great

deal more" than his other grandchildren. He told Marshall that he wanted to

treat all his grandchildren substantially the same.

      Consequently, Cohen's November 2007 will named his six grandchildren

as equal beneficiaries of the residue, not just Samantha.       When Kochman

explained that James's children would incur an additional generation-skipping

tax, Cohen did not care.

      Cohen also told Kochman that he wanted to leave more to his children

than to his grandchildren. His speech therapist, Katherine Malmrose, recalled a

similar response from Cohen in response to her question about estate planning,

when he replied: "A child is a child. A grandchild is a grandchild." Thus, after


                                                                           A-3275-14T4
                                       32
Claudia's passing, Cohen's additional bequests to James were consistent with his

intention to favor his son over his grandchildren.

      The evidence also established that Kochman and Gold recommended

Samantha's removal from the residuary estate and the change to a lifetime

license to use the Palm Beach residence, instead of an ownership interest. They

suggested these changes at the April 2009 meeting, outside of James's presence.

As the court found, the attorneys recommended these modifications to protect

their client by limiting Samantha's opportunity to sue Cohen or his family after

he died. The judge found Gold particularly credible in his testimony concerning

his attempts to protect his client.

      Contrary to Samantha's assertion, the judge did not err.        There was

substantial credible evidence in the record to support her finding that Cohen's

changes in his testamentary bequests were consistent with his estate plan. Rova

Farms Resort, 65 N.J. at 484; Liebl, 260 N.J. Super. at 524.

      Samantha also challenges the court's finding that the changes in the

bequest of the Palm Beach residence were consistent with recommendations

made by Cohen's attorneys at the meeting on April 2, 2009, and, therefore, they

were not the products of undue influence. She bases this point on an allegation

the attorneys had conflicts of interest at the time of the meeting.


                                                                         A-3275-14T4
                                       33
      The court, to the contrary, made the following finding of fact:

            Changes to the 2009 Final Will to remove Samantha
            Perelman from the residuary and reduce her bequest in
            the Palm Beach residence to a lifetime twenty-one day-
            per-year use license, were consistent with specific
            recommendations made to Robert Cohen by his
            attorneys during an April 2, 2009 meeting and there is
            no evidence that James Cohen was privy to or that he
            suggested these changes.

The court also found that Kochman and Gold made these recommendations at

the April 2 meeting given the litigation underway and the likelihood of more

litigation in the future. The "very real threat" of continuing litigation made it

reasonable for Cohen's attorneys to take steps to protect their client by limiting

Samantha's standing to sue Cohen when he was alive, or to sue his family

members after he died. "The lawsuits filed since certainly prove that this

recommendation was wisely prescient."

      The court also found no evidence that James attended the April 2 meeting,

that he suggested the changes, or that he discussed the changes with the two

attorneys or with his father. There was no conflict of interest and, regardless of

any conflict, it made "perfect sense" for Cohen to make the recommended

changes to his will "given the litigious circumstances at that time." The evidence

supports that conclusion.




                                                                           A-3275-14T4
                                       34
      Samantha also argues that, prior to the meeting on April 2, 2009, Kochman

engaged in regular communications with James's attorney Frank Huttle, that he

sent him a copy of the draft July 2009 will for review, and that Gold had divided

loyalties as well.

      Kochman acknowledged that he spoke on the telephone with Huttle almost

every day in 2008 and 2009 in connection with litigation matters. He denied

working with Huttle, however, on drafting the July 2009 will. Huttle had input

into only one dispositive provision with respect to subtracting litigation fees

from any proceeds Samantha would receive from the Palm Beach residence.

According to Kochman, Huttle "added four or five words."

   The evidence shows that Kochman and Gold were long-time friends.

Kochman advised Cohen to retain litigation counsel and recommended Gold for

the position. Before then, Gold, an experienced New York attorney, represented

Kochman in a Security and Exchange Commission (SEC) case, and Kochman

represented Gold's family with respect to certain trusts.

      Gold's interview with Cohen took place in March 2008 and lasted for

about thirty minutes. Huttle was present initially, but then left Gold and Cohen

alone, with a nurse. Cohen subsequently hired Gold as chief trial counsel, and

James signed the engagement letter using a power of attorney.


                                                                          A-3275-14T4
                                       35
      Shortly after being retained, Gold signed a joint defense agreement with

James based on his conclusion that there was no existing conflict between father

and son. In fact, during the entire time he represented Cohen, Gold said he never

perceived a conflict of interest between them. Gold said he understood from his

first meeting with Cohen and from follow-up conversations with Kochman that

he would not be representing James. Indeed, at trial, Samantha's attorney

acknowledged that he never contended Gold represented James, explaining:

"We understand that Mr. Gold represented Robert Cohen." There is no evidence

to suggest otherwise.

      Moreover, Gold testified that he did not engage in communications with

Kochman "outside the context of litigation." He asked Kochman to attend a

meeting with Cohen on April 2, 2009, to make changes in Cohen's will, but

James was not present. Gold said Cohen's mood that day was remarkably sad.

Because Gold relied on the litigation privilege throughout discovery, the court

ruled that the details of the meeting were not permissible at trial.

      Based on the record, and the court's findings on the credibility of

Kochman and Gold, the record supported the finding that they had no conflicts

of interest when they met with Cohen on April 2, 2009. Moreover, there is no

evidence that James suggested the changes or discussed them with the attorneys


                                                                          A-3275-14T4
                                       36
before the meeting.     Contrary to Samantha's assertion, there is simply no

evidence that Gold supported the changes because they were in the best interest

of Kochman.

                                       IV.

       Samantha next argues that the court erred by finding Cohen made the

changes to his July 2009 will in response to prior "bitter litigation" with

Samantha and her father. The court found that Cohen made the changes to the

July 2009 will "at his own discretion and by his own free will in response to

prior bitter litigation with his granddaughter and ex son-in-law."         It also

described the prior litigation history as a "major catalyst" for the unusual length

of this trial.

       There was substantial credible evidence supporting the court's finding that

Cohen's response to the prior litigation was a factor in his decision to make

changes to his July 2009 will. See Liebl, 260 N.J. Super. at 524. In February

2008, after Cohen received a request from Perelman's attorney to hold a portion

of the Advent proceeds for Claudia's estate, Kochman advised Cohen to retain

trial counsel.   As we have said, the Perelmans subsequently filed lawsuits

against Cohen and James in New Jersey, New York and Florida state courts, and

in federal court, plus pursued four appeals in New Jersey.


                                                                            A-3275-14T4
                                       37
      James testified that his father understood the claims, that he and his father

met daily to discuss the ongoing litigation, and that his father read the court

decisions or he read them to his father. James recalled that his father was very

sad after reading Samantha's 2008 affidavit in which she described her

grandfather as "not of sound mind, or something to that effect." His father was

angry after Samantha and her father filed a RICO complaint against him.

      As a result of the litigation, Cohen underwent medical examinations, gave

deposition testimony, and testified at trial. Judge Koblitz described the medical

examinations as extensive, "tremendously burdensome[,]" and even Samantha

acknowledged that her grandfather would not have liked the medical

examinations. Cohen gave his videotaped deposition in 2008 while velcro -

strapped into his wheelchair.

      Cohen also testified twice at trial in April and May 2009. Gold said the

first day ended after two hours because Cohen was exhausted, choking, and

having difficulty breathing. Afterwards, Gold described Cohen as angry and

James as distraught. James similarly described his father as exhausted after his

trial testimony. It is no surprise that, two months after his May 2009 trial

testimony, Cohen made changes to his July 2009 will that favored James over




                                                                            A-3275-14T4
                                       38
Samantha. Clearly, Cohen changed his July 2009 will based, in part, on his

response to prior litigation.

                                        V.

      Samantha argues that the court erred by conflating the prior findings of

Cohen's mental capacity with evidence of a lack of undue influence. She objects

to the finding that "[a]lthough Robert Cohen suffered from severe physical

disabilities due to a form of Parkinson's disease, his cognitive abilities were

largely intact, and he could still speak and communicate, albeit with difficulties,

up until and beyond the date when the 2009 Final Will was executed on July 17,

2009." She selectively quotes the trial judge's finding that "Robert Cohen was

legally competent and had the required testamentary capacity to make changes

to his 2009 Final Will[,]" but she omits the rest of the sentence—"as ruled by

Judge Koblitz just weeks before the 2009 Final Will was executed, and [h]is

competency was further supported by the evidence presented at this trial

concerning the time period leading up to the Final Will's execution."

       The trial judge's assessment of Cohen's cognitive abilities accurately

summarized the testimony of numerous witnesses who testified during the trial.

The court was "particularly persuaded" by Gold and Christopher Weiss, who

testified that Cohen participated in trial preparation work in 2008 and 2009, and


                                                                            A-3275-14T4
                                       39
understood what they told him. Overall, the evidence supports her conclusion

that despite his devastating disease, Cohen retained his cognitive abilities. The

finding on his legal competence referred to Judge Koblitz's ruling shortly before

the execution of the July 2009 will. Neither finding expressly or implicitly

suggests that Cohen's mental capacity prevented James from exercising undue

influence over him.

      Samantha also disputes the court's finding that "[t]he relationship between

James Cohen and Robert Cohen was harmonious and remarkably free from any

conflicts, disagreements or arguments."      The court also found:      "Cohen's

personality, despite his Parkinson's disease, remained as it was, strong -willed

and determined, resisting even medical advice in doing what he wanted for

pleasure despite his ailments." Moreover, "James Cohen had a tremendous

amount of deference to his father and there is no evidence whatsoever that James

attempted to 'coerce' or 'dominate' his father and, most likely, could not have

done so even if he had wanted."

      The evidence showed Cohen remained strong-willed and controlling until

the end of his life. For example, as the court found, Cohen was propped by

nurses to sit upright in his wheelchair, always wore a suit and tie, and had "a

tremendous and admirable sense of dignity and pride that dominated a room."


                                                                          A-3275-14T4
                                      40
Witnesses universally described James as deferential and respectful to his father.

Although father and son lived and worked together for over fifty years, the court

found not a single witness who recalled disagreements between them. That

finding of fact—that Cohen and his son retained a harmonious relationship—did

not undercut the judge's conclusion that James did not exert undue influence

over Cohen's management of his affairs. Simply put, the record supports the

trial judge's conclusions.

      Contrary to Samantha's assertion, James did not dominate his father's

personal affairs. For example, according to Samantha, James demanded that

Jeffrey Margel, Cohen's chef and house manager, spend the summer working for

him and fired Margel when he objected. She also claims that James fired David

Merritt, Cohen's aide, even though Cohen had no issue with Merritt , and that

James disregarded Cohen's directions "in his wills" to keep Juan Espinal, his

chauffer for twenty-five years, as Harriet's driver. She cites further examples

where James controlled employee salaries and bills.

      A review of the record reveals that Samantha's analysis is incomplete.

Margel explained that James wanted him to spend the summer of 2011 in East

Hampton, but the housing arrangements would not accommodate his wife so he

was terminated from employment. Margel acknowledged at his deposition that


                                                                           A-3275-14T4
                                       41
James and Claudia paid a portion of his salary. Likewise, Merritt testified that

James fired him in December 2007 because he was tired and unable to perform

his duties. Espinal confirmed that he became James's driver after Cohen died,

but said his job changed based on a conversation that James had with his father.

As for the payment of salaries and bills, James testified that he ran the Hudson

business for approximately twenty years as president and CEO, while his father

made the major decisions. This evidence does not prove undue influence, nor

does it weaken the trial court's conclusion.

                                       VI.

      We next address Samantha's contentions that the trial court erred by

finding she lacked standing to challenge the inter vivos transactions, refusing to

examine their fairness, and rejecting the opinions of her tax expert. With respect

to inter vivos transfers, the presumption of undue influence arises when the

challenger proves that the donee dominated the will of the donor, or when a

confidential relationship exists between donee and donor. Pascale, 113 N.J. at

30. In such cases, "the donee has the burden of showing by clear and convincing

evidence not only that 'no deception was practiced herein, no undue influence

used, and that all was fair, open and voluntary, but that it was well understood.'"

Id. at 31 (quoting In re Dodge, 50 N.J 192, 227 (1967)). If a donor is dependent


                                                                            A-3275-14T4
                                       42
on the donee and makes a gift that "strips the donor of all or virtually all his

assets, a presumption arises that the donor did not understand the consequences

of his act." Ibid. However, when the donor is not dependent on the donee,

independent advice is not a prerequisite to the validity of an improvident gift

even when the parties have a relationship of trust and confidence. Id. at 31, 39

(holding son had rebutted the presumption of undue influence, where the father,

"an experienced and shrewd businessman," understood the consequences of

what he was doing when he made the transfers).

      The court found that any judgment restoring to Cohen's estate all or part

of the inter vivos transfers of business assets, or their monetary equivalent,

would become part of the residuary estate because the July 2009 will did not

include specific bequests that would govern how the restored funds would be

bequeathed. Samantha, however, was not a beneficiary to the residuary estate

under the July 2009 will. The court, therefore, concluded that she had no

standing to assert a claim on the inter vivos transfers. Given the dismissal of

Samantha's undue influence claims for the inter vivos transfers, the court found

moot her remaining claim that James return an estimated $384.4 million to

Cohen's estate.




                                                                         A-3275-14T4
                                      43
      Standing requires a plaintiff to have the ability or entitlement to maintain

an action before the court. In re Adoption of Baby T., 160 N.J. 332, 340 (1999).

A plaintiff must have "a sufficient stake and real adverseness with respect to the

subject matter of the litigation" and a substantial likelihood of harm in the event

of an unfavorable decision. Jen Elec., Inc. v. Cty. of Essex, 197 N.J. 627, 645

(2009) (quoting In re Baby T., 160 N.J. at 340). "[A] lack of standing by a

plaintiff precludes a court from entertaining any of the substantive issues for

determination." Ibid. (quoting In re Baby T., 160 N.J. at 340). See Stockdale,

196 N.J. at 302 (noting that standing to challenge will that has been or is

expected to be offered for probate requires status as one injured by probate of

will being contested); In re Tierney, 175 N.J. Super. 614, 618 (Law Div. 1980)

(holding the plaintiff must have standing for the court to reach the substantive

issue of incompetency), aff'd o.b., 177 N.J. Super. 245 (App. Div. 1981). Since

we affirm the trial court's finding admitting the July 2009 will to probate,

Samantha lacks standing to challenge the inter vivos transactions because she

was not a residuary beneficiary.

      Samantha also contends that the court erred by finding it was irrelevant

whether the inter vivos transfers and related transactions were unfair. She

argues that the transactions "eviscerated" Cohen's testamentary bequests,


                                                                            A-3275-14T4
                                       44
"gutted" his bequests to his wife, Harriet, and "nullified" eleven years of

consistent bequests providing that she or her mother would receive certain other

assets.

      The court acknowledged the position taken by Samantha and her witnesses

that James was unfair to his father by executing "transfers of business assets that

his father never would have agreed to or approved had he fully understood them,

including their potential for hidden tax risks." It found that Stephen Blum,

Samantha's tax and estate expert, was the primary source of testimony of unfair

dealings between Cohen and James with respect to the inter vivos transfers.

      The court, however, found Blum's testimony to be unpersuasive. Blum

considered the transfers unfair from a financial perspective because James did

not provide sufficient consideration in return for receiving his father's ownership

in Hudson News and later, Hudson Media. But the court found the issue was

"not to determine whether the results of the transfers or transactions were 'fair'

to Robert Cohen, but . . . to determine the donor's intent and whether there was

any undue influence in the donor's exercise of his intent."

      The court explained: "With all due respect to Mr. Blum, his overall

premise that an inter vivos gift structured specifically to save on taxes must be

'fair' to a testator, irrespective of his intent, is simply not based on any binding


                                                                             A-3275-14T4
                                        45
or controlling law." Blum conceded at trial that he did not consider Cohen's

intent.

      Cohen testified in the prior litigation that he intended to and had

transferred the majority of his business assets to his son. He knew that "Jimmy"

made at least $500 million from the transactions, but did not want the money

back, and did not consider his son to have pressured him to make the transfers.

He also understood that his estate plan provided his son with substantial assets

in addition to the inter vivos transactions.

      In his 2008 affidavit, Cohen said the allegation of undue influence in

connection with the transfers of his business assets during his lifetime was

"completely false and untrue." Likewise, in his 2010 affidavit, Cohen said it

was his wish for James to have ownership and control of all of his business

interests, and denied that any aspect of his estate plan was the product of undue

influence. He stated: "I want the court and the world to know that the claim [of

undue influence] is false, and I knowingly and unequivocally re-affirm and ratify

all transfers and transactions that have come, or may come, under legal

challenge."

      Gold, who drafted the 2008 affidavit, testified that he reviewed it with

Cohen, who requested modifications.            At his deposition, Cohen recalled


                                                                          A-3275-14T4
                                        46
preparing the affidavit with his attorney and said it was his idea. Lik ewise,

Kochman testified that he read the 2010 affidavit to Cohen prior to the signing,

asked if Cohen agreed with its contents, and Cohen blinked yes.

      In his own words, Cohen intended to make the inter vivos transfers to

James. There is no evidence in the record to suggest that the transfers of

business assets during his lifetime were the result of any deception or undue

influence, or that they were not fair, open, voluntary and well understood by

him. Instead, Cohen, an experienced and successful businessman, completed

the inter vivos transfers consistent with his intention in his testamentary

instruments to pass the business, and far more, to his son.

      Samantha argues the court erred by rejecting the testimony of her tax

expert, Anita Siegel, who opined that the inter vivos transactions created the risk

of substantial gift tax liabilities. Like with Blum, the trial court rejected the

underlying premise of Siegel's testimony. A "large percentage of the trial"

consisted of "lengthy, detailed and arcane testimony regarding the nature and

structure of these complex contested inter vivos transfers," which the expert

believed were all flawed.

      "Not too surprisingly," James's tax expert, Glen Henkel, believed neither

the contested transfers nor the $600 million cash allocation to James created


                                                                            A-3275-14T4
                                       47
unpaid gift tax liabilities. The evidence showed that the IRS had conducted and

completed an audit on some of the transactions, "with all discrepancies

identified by the I.R.S. resolved."

         The court engaged in a comprehensive review of Siegel's and Henkel's

testimony, and simply found unpersuasive Siegel's opinion that there were flaws

in the structure of the inter vivos transactions and the calculations used to

allocate $600 million in cash to James from the Advent acquisition.

         The trial court reviewed the conflicting expert testimony and resolved the

conflict in favor of James. It cannot be disputed that a judge has the discretion

to accept or reject all or a portion of an expert's testimony. Torres v. Schripps,

Inc., 342 N.J. Super. 419, 430-31 (App. Div. 2001). Separately from Samantha's

lack of standing, we see no abuse of discretion in the judge's decision to reject

her experts' testimony.

                                        VII.

         Over the course of the litigation, Samantha was represented by four law

firms:      Friedman, Kaplan, Seiler & Adelman, LLP (Friedman Kaplan);

Greenbaum, Rowe, Smith & Davis, LLP (Greenbaum Rowe); Aronsohn,

Weiner, Salerno & Bremer, PC (Aronsohn Weiner); and Sills Cummis & Gross,

PC (Sills Cummis). Affidavits of services were submitted by each of these


                                                                            A-3275-14T4
                                         48
firms, with Edward A. Friedman submitting an affidavit with ninety attached

exhibits for Friedman Kaplan; Paul A. Rowe submitting an affidavit with

seventeen attached exhibits for Greenbaum Rowe; Richard Epstein submitting

an affidavit with thirty-five attached exhibits for Sills Cummis; and Richard H.

Weiner submitting an affidavit with two attached exhibits for Aronsohn Weiner.

      The discovery master reviewed these submissions along with James's

responding papers, which included certifications from James's attorneys and

line-by-line coded objections to the time entries in the billing statements

provided by Friedman, Rowe, Epstein, and Weiner. The discovery master also

reviewed Samantha's reply submissions and attachments.

      The discovery master discussed the history of the present litigation,

explaining that he was appointed to serve as a special discovery master to assist

the court in resolving "a vast sea of disputes relating to a range of issues . . . ."

He listed some of the many discovery disputes that had arisen, and observed that

the case involved almost sixty depositions and eighty-five trial days. He then

discussed his lodestar calculations for each of the law firms' fees as well as his

calculation of reasonable costs.

      Friedman Kaplan, admitted pro hac vice, took the lead role in conducting

discovery and preparing for trial, and claimed fees for legal services from April


                                                                             A-3275-14T4
                                        49
2012 to March 2014. Thirty-eight timekeepers submitted billing, including

seven partners, nine associates, one staff attorney, two paralegal supervisors,

one librarian, one managing clerk, twelve paralegals, one temporary paralegal,

and four litigation support managers. The billings ranged from $725 per hour

for Friedman to $32 per hour for a temporary paralegal. The discovery master

reduced the hourly rates charged by Friedman Kaplan by 20 to 25% as a result

of his research into the prevailing hourly rates for comparable work by

comparably experienced counsel. Although many of the invoices contained

difficult to understand redactions, they were not entirely incomprehensible.

More than one attorney attended each proceeding, although the discovery master

concluded that it was unwarranted to compensate Samantha for those multiple

billings. After his review of the submissions, he reduced the number of hours ,

with reductions varying from 12.5% for Friedman to 50% for an associate who

billed the lowest number of hours. After these adjustments, the firm's initial fee

request of $12,274,740.18 was reduced to a lodestar of $7,383,842.

      Greenbaum Rowe's final submission for fees covered the period from June

2013 through March 2014. The master adjusted the relevant billing period to

September 2013 through March 2014 to avoid accusations of duplication of

efforts as Greenbaum Rowe replaced Sills Cummis in September 2013. The


                                                                           A-3275-14T4
                                       50
master applied a 20% across-the-board hourly-rate reduction for the attorneys

who attended trial regularly on behalf of the firm. He observed that the firm's

billable hours should be reduced by 25% as despite their full participation in the

proceedings, intra-office conference time and work performed by Friedman

Kaplan should not be counted. Accordingly, he reduced the firm's requested

$3,994,717 to a lodestar of $2,345,084. He explained in a footnote, although he

should perhaps have allowed more of the Greenbaum Rowe fee and less of

Friedman Kaplan, these disparities were not significant because in the final

analysis the award was to Samantha and not to individual firms.

      Aronsohn Weiner also eliminated its billing between June 2013 and

August 2013, and the discovery master excluded from consideration the bill for

April 2014. The firm, which expended considerable time in settlement efforts,

requested $448,868.75 in fees. Applying the same principles, he concluded the

lodestar was $269,321.

      Sills Cummis submitted only an affidavit of services covering March 2012

through September 2013. A number of those efforts significantly overlapp ed

and duplicated those of Friedman Kaplan. The firm's request was thus reduced

by 41%, from $3,264,891 to a lodestar of $1,926,286.




                                                                           A-3275-14T4
                                       51
      Thus, the lodestar fee for the four firms totaled $11,924,533. The master

noted that while Samantha was able to shift the burden of proof to James, she

ultimately did not prevail. Thus he adjusted those figures downward by 20%,

resulting in an award of $9,539,626.

      Samantha's costs included expert witnesses, electronic discovery vendor

costs, trial technology operator costs, court reporter and videographer fees,

outside document review costs, photocopying expenses, computerized research

costs, transcript costs, and other sundry expenses. The discovery master, after

careful review, reduced expert fees by slightly more than 50%. He then, item

by item, reduced other expenses in amounts ranging from 50% to 25%. He did

not reimburse Samantha for her share of his own fees.

      The master arrived at a base amount of $1,038,475 for costs.             This

assumed that the court would award fees for the work performed in presenting

the inter vivos transfers to the court.

      In rendering its decision after reviewing the report, the trial court stated:

                   Understanding this litigation thoroughly and
             having issued the June 24, 2014 Decision, I am satisfied
             that the Discovery Master has a meticulous and
             comprehensive understanding of the billing involved,
             both before and during trial and, as such, I accept his
             Report and his recommendations. The Court sat
             through the entire bench trial, absorbing the evidence
             on a daily basis, and I am thoroughly acquainted with

                                                                            A-3275-14T4
                                          52
            the subject discovery that preceded the trial.
            Acceptance of the Discovery Master's thorough,
            organized and thoughtful recommendations is reached
            after my own review of the parties' submissions,
            including their replies to the Discovery Master's
            Report, as well as my personal day-to-day six month
            involvement with the case.

                                      VIII.

      James's primary argument in support of his appeal of the fee award is that

any reimbursement is really to Perelman and not Samantha herself. 4 He further

contends that Samantha's attorneys' failure to produce their retainer agreement

is proof that their engagement was unethical, and warrants a remand.

      Samantha responds that nothing in Rule 4:42-9(a)(3) restricts an attorney

fee award to those who actually paid the sum out-of-pocket and that when a

claim is being made against an estate, it is not uncommon for legal action to be

funded by family. She further asserts that since there is no conflict between

herself and her father, there is no ethical violation. She was a teenager when the

litigation began, and obviously lacked the resources to fund the lawsuit. Finally,

she also observes that "[w]here a prevailing party is entitled to counsel fees by



4
  In making that argument, he relies on an unpublished opinion, which has no
precedential value. R. 1:36-3; see also Trinity Cemetery Ass'n v. Twp. of Wall,
170 N.J. 39, 48 (2001) (Verniero, J., concurring) (stating that an unreported
decision "serve[s] no precedential value and cannot reliably be considered part
of our common law").
                                                                           A-3275-14T4
                                       53
rule, courts have awarded fees against the losing side regardless of the manner

in which the litigation was financed."     See Specialized Med. Sys., Inc. v.

Lemmerling, 252 N.J. Super. 180 (App. Div. 1991).

      A trial court's fee determinations are accorded substantial deference, and

are disturbed only on the rarest of occasions—because of a clear abuse of

discretion. Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001);

Rendine v. Pantzer, 141 N.J. 292, 317 (1995); Yueh v. Yueh, 329 N.J. Super.

447, 466 (App. Div. 2000); In re Bloomer's Estate, 43 N.J. Super. 414, 416 (App.

Div. 1957).   An abuse of discretion in the award of counsel fees may be

demonstrated "if the discretionary act was not premised upon consideration of

all relevant factors, was based upon consideration of irrelevant or inappropriate

factors, or amounts to a clear error in judgment." Masone v. Levine, 382 N.J.

Super. 181, 193 (App. Div. 2005).

      Whether an allowance is permissible under the court rules, however, is a

question of law that is subject to de novo review. See Balsamides v. Protameen

Chems., Inc., 160 N.J. 352, 372 (1999) ("Matters of law are subject to de novo

review."); Manalapan Realty, 140 N.J. at 378 ("A trial court's interpretation of




                                                                          A-3275-14T4
                                      54
the law and the legal consequences that flow from established facts are not

entitled to any special deference."). 5

      Rule 4:42-9(a)(3) provides that in a probate action, "[i]f probate is

granted, and it shall appear that the contestant had reasonable cause for

contesting the validity of the will or codicil, the court may make an allowance

to the proponent and the contestant, to be paid out of the estate." In accordance

with this rule, courts may allow counsel fees to the contestant in a will dispute

"'[e]xcept in a weak or meretricious case.'" In re Probate of Will & Codicil of

Macool, 416 N.J. Super. 298, 313 (App. Div. 2010) (alteration in original)

(quoting In re Reisdorf, 80 N.J. 319, 326 (1979)).

      Other than an unpublished opinion, James does not offer any precedent

for his position that legal fees should not be reimbursed where they did not come

from the party involved in the litigation. In this particular case, involving an

intra-family dispute and a challenger who was a minor at the time litigation

began, reimbursement is appropriate.

5
   James's reliance on In re Malone, 381 N.J. Super. 344, 349 (App. Div. 2005)
for the proposition that the award of counsel fees is a mixed question of law and
fact for which review is de novo is misplaced. Malone was an appeal from an
award of attorneys' fees by the Merit System Board, and the court, upon noting
that setting an award of counsel fees is a judicial function, declined to apply the
deferential standard of review typically afforded to administrative decisions. Id.
at 348-49. It is thus distinguishable from the situation here where a trial court
made the fee determination, but in doing so ruled on several issues of law.
                                                                           A-3275-14T4
                                          55
      The authority in this area is scant. In New Jersey, no case addresses

whether counsel fees should be awarded to an unsuccessful will contestant

whose expenses are paid by a third party. The circumstances of this case, the

relationship between the parties, the lingering and devastating illness suffered

by Cohen before his death, the business relationship between Cohen and his son,

and the size of the estate at issue, make this case not only one of first impression,

but the circumstances are unlikely to be repeated. In our view, however, so long

as the award is authorized by statute or rule in the first place, and the funding

for the litigation does not run contrary to the public interest, there should not be

a bar to reimbursement. This was a father and daughter. There is no suggestion,

for example, that the funding of the litigation satisfied some destructive

economic purpose, such as unfair competition, or that the funding supported

litigation that was intended to harm, or that otherwise ran contrary to the public

interest.

      Under Rule 4:42-9(a)(3), a party is entitled to receive an allowance for

fees and costs regardless of whether they prevailed. The case most similar to

the one under consideration here is Carmel v. Borough of Hillsdale, 178 N.J.

Super. 185, 189-90 (App. Div. 1981). In that case, we found that Rule 4:42-

9(a)(8) permitted a counsel fee award to parties who successfully challenged the


                                                                             A-3275-14T4
                                        56
validity of a municipal ordinance under 42 U.S.C.A. § 1988. Carmel, 178 N.J.

Super. at 188. The counsel fee award was not rendered unjust because the fees

were advanced by a privately funded entity. This enabled litigants who might

not otherwise pursue the vindication of their civil rights to obtain legal

representation. Id. at 189-90. As the court in Carmel noted, the greater concern

is whether the party seeking fees is entitled to an award by contract, statute, or

rule. Rule 4:42-9(a)(3) entitles a party to receive an allowance for fees and costs

regardless of whether they prevail.

      We agree with James's contention that attorney's fees in will contests are

available only where the contestant has reasonable cause to challenge. In this

case, however, there was a reasonable basis for the litigation. That Cohen was

found to be competent at the time of the execution of the will documents did not

address the question of undue influence, admittedly a separate issue.

      Regardless of the alleged bad blood between Perelman and anyone else,

there was a legitimate basis for the dispute. Awarding fees to contestants whose

good faith litigation is funded by third parties does not encourage interlopers to

disturb the orderly administration of estates. It simply enables those who have

colorable claims to litigate in good faith.




                                                                            A-3275-14T4
                                        57
      James's charge of unethical behavior on the part of Samantha's attorneys

lacks merit because no conflict of interest is revealed in the record between

Samantha and her father. Nor can James identify a reason production of the

retainer agreements might have shaped the judge's final decision regarding the

amounts. The trial judge clearly understood who was paying the bills, and made

an award in accord with the rules.

                                      IX.

      James also contends that the court's comment when initially discussing

the fee application he should "forget about zero," meant he was not heard. We

do not agree that it foreclosed counsel from defending against a fee award, or

improperly limited him to "quantum" arguments. Even if we were to assume

hypothetically that the judge's mind was made up that some award was

appropriate, that is not the equivalent of barring argument. We consider this

point to be so lacking in merit as to not warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E).

                                       X.

      James also contends that the amount initially sought by counsel, a total

with costs of $23.5 million, is so excessive as to warrant a sanction against




                                                                          A-3275-14T4
                                      58
Samantha. In support of this position, he cites to federal caselaw holding that

when fee applications are grossly excessive, they are denied in their entirety.

      James essentially accuses the court of avoiding stating the full amount of

the fee request in print because the amount was so outrageous, and accuses

Samantha of seeking reimbursement for unproductive work, overstaffing, and

noncompensible claims. He characterizes the fee application as "appalling," and

lists seven time sheet entries that he asserts illustrate "jaw-dropping excess,

vagueness or opacity."    He asserts that Cohen's heirs should not see their

inheritance nullified by "a lawsuit that, from start to end, was an exercise in

spite." These comments are inapposite in light of the six-month trial, and the

court's decision to shift the burden to James to prove by clear and convincing

evidence that no undue influence was exerted upon Cohen in the formulation of

his final estate plan.

      In Clemens v. New York Central Mutual Life Insurance Co., 903 F.3d

396, 402-03 (3rd Cir. 2018), Fair Housing Council of Greater Washington v.

Landow, 999 F.2d 92, 98-99 (4th Cir. 1993), Lewis v. Kendrick, 944 F.2d 949,

958 (1st Cir. 1991), and Brown v. Stackler, 612 F.2d 1057, 1059 (7th Cir. 1980),

the courts exercised their discretion under federal fee-shifting statutes by

disallowing attorneys' fee awards in order to sanction parties who submitted fee


                                                                          A-3275-14T4
                                       59
applications that were "utterly unreasonable," "extreme," or "outrageously

excessive." The court in Stackler explained:

               If . . . the Court were required to award a reasonable fee
               when an outrageously unreasonable one has been asked
               for, claimants would be encouraged to make
               unreasonable demands, knowing that the only
               unfavorable consequence of such misconduct would be
               reduction of their fee to what they should have asked
               for in the first place. To discourage such greed a
               severer reaction is needful, and the District Court
               responded appropriately in the case at bar.

               [Stackler, 612 F.2d at 1059.]

      The problem for James is that neither the court nor the discovery master

found that Samantha's fee application was outrageous or utterly unreasonable.

The discovery master discussed the complexity of the litigation, and the sheer

volume of depositions, motions and oral arguments that were generated. In that

context, he did not believe that the fee application was unusual or shocking. The

court likewise did not question the reasonableness or accuracy of the fee

application.

      A discretionary award of counsel fees will only be reversed if it was not

premised on consideration of all relevant factors, involved consideration of

inappropriate factors, or constituted a clear error in judgment. Masone, 382 N.J.




                                                                            A-3275-14T4
                                          60
Super. at 193.6 Here, the court considered all relevant factors, including the

length and complexity of the litigation. It did not consider any factor that was

not relevant to a lodestar analysis. Its decision to reject James's request for the

unusual and extreme sanction of denying the entire fee application was not

clearly erroneous. For that reason, we reject James's argument on this point.

                                        XI.

      James also contends that the court had no authority under Rule

4:42-9(a)(3) to award fees for work that related to the inter vivos transactions.

Those charges should have been segregated, as they did not relate to the probate

claim. This argument also lacks merit. In order to establish undue influence,

Samantha produced years of transactions which benefitted James, at times, she

believed, even to the detriment of Cohen's tax position. Tracking inter vivos

transfers was inextricably intertwined with the position that earlier will or

related documents should have been admitted to probate. As the court said:

            the claims for undue influence would not have existed
            in substantial form but for the inclusion in this litigation
            of these inter vivos transactions that occurred before
            Robert's death. Moreover, the fundamental basis
            supporting Samantha's undue influence claim, to a large
            extent, were these non-testamentary transactions. The
6
   We question the wisdom of Samantha's use of multiple attorneys for court
proceedings, depositions, and the like because of the significant impact on the
ultimate amount of fees. Given the sums at stake, however, this is not the case
in which to issue guidelines in that regard.
                                                                            A-3275-14T4
                                        61
             movement of millions of dollars during the last years of
             Robert's life, that arguably—had the transactions not
             occurred—would have ended up in Robert's estate, was
             the bedrock of Samantha's charges for undue influence.
             These are fees and costs that were related to the
             ultimate question of undue influence. Finally, trying to
             peel off the welded layers of legal billing that
             specifically concern discovery and trial on the inter
             vivos transactions from the billing concerning the
             testamentary-related events would be both virtually
             impossible and unnecessary. The fees and costs I award
             shall thus include litigation expenses and costs
             involving those non-testamentary instruments and
             issues that were presented in support of the undue
             influence claims, which were intricately intertwined
             throughout this bench trial.

                                        XII.

      In Hensley v. Eckerhart, 461 U.S. 424, 437 (1983), the Court held that the

applicant for attorneys' fees "should maintain billing time records in a manner

that will enable a reviewing court to identify distinct claims." It noted, however,

that "there is no certain method of determining when claims are 'related' or

'unrelated'" and counsel "is not required to record in great detail how each

minute of his time was expended. . . . But at least counsel should identify the

general subject matter of his time expenditures." Id. at 424 n.12.

      Nothing in the record suggests that Samantha's counsel failed to identify

the general subject matter of the time expenditures. The trial court at least was

satisfied that the billing records were sufficiently detailed to allow it to identify

                                                                              A-3275-14T4
                                        62
the subject matter of the time entries. Whether fees that would normally be

noncompensable must be paid because they are inseparable from compensable

claims is a decision calling upon the trial court's exercise of discretion.

                                       XIII.

      James also argues that the award in this case violated the principles of In

re Bloomer, 37 N.J. Super. 85, 94 (App. Div. 1955). He further contends that

the work performed by Samantha's attorneys was unnecessary, duplicative, and

excessive, and that she is undeserving of an award in light of the weakness of

her position. Thus he reasons that the twenty percent discount for lack of

success is "paltry" and "glaring," and complains that no attempt was made by

Samantha's attorneys to limit their fee request to compensable work.

      The discovery master's detailed methodology, and the court's thoughtful

and thorough consideration of his report and discussion of the parties' position s

need not be repeated. We agree that it is apparent from the massive record in

this case, reflecting a months-long trial, that "absolutely no expense was spared

in preparation and it appears that no stone was unturned before or during trial."

The court said:

            There was virtually not one single day of trial where
            each side had less than four attorneys in attendance,
            assisted by computer technicians, as well as a myriad
            of support staff.

                                                                              A-3275-14T4
                                        63
                   It is therefore no surprise that Samantha's initial
            requested fee allowance exceeded $22,000,000. After
            self-reflection on the enormity of the request, in this
            context—replying to James' opposition to the request—
            as well as temperance due to the Discovery Master's
            recommendations, Samantha's request whittled down to
            a total of $11.8 million.

                   ....

            I conclude that it would be of no service to the parties,
            nor would it serve judicial economy (a concept foreign
            to the parties in this litigation) to direct discovery
            regarding the hours actually expended by Samantha's
            counsel. . . . Enough is enough. Again, the goal is not
            exactitude, and the determination need not be
            unnecessarily complex or protracted, but I should
            satisfy myself that the assigned hourly rates and
            assessment is fair and realistic, after the appropriate
            adjustments.

      It is well-established that when awarding fees under a fee-shifting

provision, first the courts must determine the lodestar, "the number of hours

reasonably expended multiplied by a reasonable hourly rate." Rendine, 141 N.J.

at 334-35. A judge in making the determination as to reasonable fees should not

passively accept the submissions of counsel, but must exclude hours that are not

reasonably expended if "excessive, redundant, or otherwise unnecessary." Id. at

335 (quoting Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)). A

further reduction is called upon if the level of success is limited compared to the


                                                                            A-3275-14T4
                                       64
relief that is sought.   This is true even if the claims were "'interrelated,

nonfrivolous, and raised in good faith.'" Id. at 336 (quoting Hensley, 461 U.S.

at 436).

      "[T]he attorney's presentation of billable hours should be set forth in

sufficient detail to permit the trial court to ascertain the manner in which the

billable hours were divided among the various counsel." Id. at 337. However,

"'[i]t is not necessary to know the exact number of minutes spent nor the precise

activity to which each hour was devoted nor the specific attainments of each

attorney.'" Ibid. (quoting Lindy Bros. Builders, Inc. v. Am. Radiator & Standard

Sanitary Corp., 487 F.2d 161, 167 (3d Cir. 1973)).

      In the specific context of a probate action, the court in Bloomer, 37 N.J.

Super. at 94, set forth a non-exclusive list of factors to consider in fixing an

allowance for legal services:

            (1) the amount of the estate and the amount thereof in
            dispute or jeopardy as to which professional services
            were made necessary; (2) the nature and extent of the
            jeopardy or risk involved or incurred; (3) the nature,
            extent and difficulty of the services rendered; (4) the
            experience and legal knowledge required, and the skill,
            diligence, ability and judgment shown; (5) the time
            necessarily spent by the attorney in the performance of
            his services; (6) the results obtained; (7) the benefits or
            advantages resulting to the estate, and their importance;
            (8) any special circumstances, including the standing of
            the attorney for integrity and skill; and, (9) the

                                                                          A-3275-14T4
                                       65
            overhead expense to which the attorney has been put.
            In any case, the counsel fee allowed should never
            exceed reasonable compensation for the services
            rendered the estate.

In Township of West Orange v. 769 Associates, LLC, 198 N.J. 529, 542 (2009),

the Court cited Bloomer as setting forth factors bearing on the reasonableness

of attorneys' fees in estate cases.    Viewing the fee award in the Bloomer

framework, it appears that many, but not all, factors favor Samantha.

      James contends that the estate's worth, if inter vivos claims were excluded,

was between $10 million and $25 million. However, had Samantha prevailed

and the May 2004 will admitted into probate, her share would have been $65

million in cash bequests, real estate, personal property, and the residuary estate.

Had the inter vivos transfers been nullified, an additional $384 million plus

interest would have been paid into the residuary estate. Obviously, the stakes

were high. The first Bloomer factor was satisfied.

      Consideration of the second factor is not helpful under the circumstances

presented. Samantha's father funded the litigation, thus she personally had little

to lose by engaging in it and everything to gain. Of course, if she and her father

are viewed as an economic unit, they had a great deal to lose in terms of litigation

expenses.




                                                                            A-3275-14T4
                                        66
      Turning to the third Bloomer factor, the nature, extent, and difficulty of

the services rendered, this was very complex litigation. It involved not only the

presentation of the growth, evolution, and management of a financial empire, it

required complex medical expert testimony and history that also spanned the

years since Cohen was afflicted with his disease.

      As to the fourth factor, a great deal of expertise and legal knowledge were

required, and skill, diligence, ability, and judgment were shown on both sides.

That Samantha was able to hold James to the higher standard of proof given the

prior rulings regarding competence is noteworthy. James's characterization of

the quality of those services as lacking is not accurate.

      The fifth factor also favors Samantha. The discovery master thoroughly

examined the amount of time involved.          He complied with Rendine and

Bloomer, sifted through hundreds, if not thousands, of pages related to the

billings and performed the close analysis required by the relevant precedent. He

reduced billable hours to account for duplication of effort, excessive staffing,

and unproductive forays. His clear and detailed explanation of his lodestar

calculations, for which there is ample support in the record, warranted the trial

judge's reliance on his report.




                                                                          A-3275-14T4
                                       67
      While factor six, the results obtained, does not favor Samantha, she did

prevail in several contests in the discovery stage, successfully defended against

summary judgment motions, and in an important turning point, shifted the

burden to James. Indeed, the court found that Samantha had reasonable cause

to contest her grandfather's testamentary instruments.       In consideration of

Samantha's lack of successful results, the court applied an overall discount in

addition to the preliminary discounts imposed.

      With regard to factor seven, there were no benefits to the estate. The goal

of Rule 4:42-9(a)(3), however, is not to benefit the estate, but rather to provide

a means of effecting the true intentions of the testator by allowing the award of

attorneys' fees and costs to unsuccessful contestants who had reasonable cause

for challenging the validity of the will. We note that Bloomer was not a will

contest; it involved fees paid to counsel for administering an estate. 37 N.J.

Super. at 87-89. While the benefit to an estate is very relevant when assessing

fees charged by an estate administrator, it is not as relevant when evaluating fees

awarded in a will contest. Indeed, it is difficult to imagine a situation where an

unsuccessful challenge to a will would benefit the estate. That observation is in

accord with the analysis in In re Estate of Reisen, 313 N.J. Super. 623, 632 (Ch.

Div. 1998), where the court found that the fact that the litigation benefitted only


                                                                            A-3275-14T4
                                       68
the contestant was irrelevant "precisely because the matter was a will contest."

We do not go so far as to say that the benefit (or lack thereof) derived by the

estate in an unsuccessful will contest can never be afforded significant weight,

we simply hold that the benefit derived by the estate under the circumstances

presented here merits only slight consideration.

      The final Bloomer factor, the overhead expense, was reduced by the court

by more than half except for external costs. Additionally, Samantha was not

allowed any reimbursement for her portion of the discovery master's fees.

      In sum, Bloomer factors one, three, four and five weigh in Samantha's

favor. While factors six and eight do not, the court took those factors into

account and imposed appropriate discounts. Although factor seven weighs

against Samantha, we do not believe that factor, standing alone, is sufficient to

disallow the award of attorneys' fees in this case.

      "Counsel fee allowance is a matter which rests in the sound discretion of

the trial court. An appellate tribunal will not interfere unless the record discloses

manifest misuse of the discretion." In re Landsman, 319 N.J. Super. 252, 271-

72 (App. Div. 1999) (citing Bloomer, 43 N.J. Super. at 416). Nothing in the

record suggests a manifest misuse of the considerable discretion afforded the

court in these matters.


                                                                             A-3275-14T4
                                        69
                                       XIV.

      James argues that because Friedman Kaplan shared office space with an

attorney who years prior had worked on some of Cohen's testamentary

documents, a disqualifying conflict of interest existed, and pro hac vice

admission should not have been granted. The attorney in question was a law

school professor who was the father-in-law of the attorney who was the principal

draftsman of Cohen's testamentary documents, and who consulted with him

when drafting some of those documents. The professor had occupied the office

for some twenty years. He was not listed on the firm's website, stationery, or

business cards. He had not collaborated with counsel for that office for some

ten years. Although he utilized their systems, he never shared documents or

emails regarding those testamentary documents with anyone at the firm.

      Admission under Rule 1:21-2 is also discretionary. It will not be reversed

absent a showing that the court applied its discretion arbitrarily. NAACP v.

State, Dep't of Law & Pub. Safety, 312 N.J. Super. 552, 557-58 (App. Div.

1998); L. Feriozzi Concrete Co. v. Mellon Stuart Co., 229 N.J. Super. 366, 369

(App. Div. 1988). "[O]ur review of a trial court's evaluation of competing

evidence as to the existence of attorney conflict of interest is limited to deciding

whether the findings could reasonably have been reached on sufficient or


                                                                             A-3275-14T4
                                        70
substantial credible evidence in the record, considering the proof as a who le."

State v. Murray, 345 N.J. Super. 158, 171 (App. Div. 2001). The court's decision

here was not arbitrary and was supported by substantial credible evidence in the

record.

      The issue was actually addressed by the parties, related to an ongoing

discovery dispute, prior to the commencement of the trial. The judge who

presided over the matter issued a written opinion in which he found that the

relationship between the professor and Friedman Kaplan "does not rise to the

level of an actual conflict of interest" because "there is no reasonable basis to

conclude that the appearance of impropriety, caused by [the professor's]

relationship with Friedman Kaplan is anything more than a 'fanciful

possibility.'"

      In light of the prior findings, there is no question that the association

between the professor and Friedman Kaplan is attenuated. In a different context,

we have found that "sharing [ ] office space alone does not give rise to attorney

conflict of interest."   Murray, 345 N.J. Super. at 171.      No appearance of

impropriety even exists in this situation. Id. at 172-73.

      Friedman permitted the professor to share office space, rent-free, as a

gesture of respect for a well-regarded law professor who was also his friend.


                                                                          A-3275-14T4
                                       71
They had never held themselves out as being members of the same firm, did not

refer clients between them, and had not collaborated on a case in at least ten

years. They had no financial or other business entanglements. The professor's

files would only have been accessible to the firm's IT professionals. The judge's

decision to admit the firm pro hac vice and discount the alleged conflict of

interest was a reasonable exercise of discretion.

      There simply was no basis for a finding that a conflict of interest existed

which would have an effect on Samantha's recovery of an award of legal fees.

James prevailed. If anyone is aggrieved by the alleged ethical violation, it is

Samantha and not he. There is no basis for modification of the judgment

awarding counsel fees on these grounds.

      Affirmed.




                                                                          A-3275-14T4
                                       72